UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 000-53744 Single Touch Systems Inc. (Exact name of small business issuer as specified in its charter) Delaware 13-4122844 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 100 Town Square Place, Suite 204 Jersey City, NJ 07310 (Address of principal executive offices) (201) 275-0555 (Registrants telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares outstanding of each of the issuer's classes of common equity as of July 2, 2012:132,232,392 shares of common stock. Contents Page Number PART I FINANCIAL INFORMATION 1 Item 1 Interim Financial Statements June 30, 2012 1 Condensed Consolidated Balance Sheets 1-2 Condensed Consolidated Statement of Operations 3 Condensed Consolidated Statement of Cash Flows 4-6 Notes to the Interim Financial Statements 7-14 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 22 Item 4 Controls and Procedures 22 PART II OTHER INFORMATION 22 Item 1 Legal Proceedings 22 Item1A Risk Factors 22 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3 Defaults Upon Senior Securities 23 Item 4 (Removed and Reserved) 23 Item 5 Other Information 23 Item 6 Exhibits 23 SIGNATURES 23 PART I - FINANCIAL INFORMATION Item 1 - Interim Financial Statements June 30, 2012 SINGLE TOUCH SYSTEMS, INC CONDENSED CONSOLIDATED BALANCE SHEETS June 30, September 30, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable - trade Prepaid expenses Other current asset Total current assets Property and equipment, net Other assets Capitalized software development costs, net Intangible assets: Patents Patent applications cost Software license - Deposits and other assets Total other assets Total assets $ $ See accompanying notes. 1 SINGLE TOUCH SYSTEMS, INC CONDENSED CONSOLIDATED BALANCE SHEETS - continued June 30 September 30, (Unaudited) Liabilities and Stockholders' Equity (Deficit) Current liabilities Accounts payable $ $ Accrued expenses Accrued compensation - related party Current obligation on patent acquisitions Convertible debentures- unrelatedparties, including accrued interest, net of discounts of $179,912 - Convertible debentures - related party, including accrued interest, net of discounts of $38,865 - Total current liabilities Long-term liabilities Deferred revenue - Total liabilities Stockholders' Equity (Defiit) Preferred stock,$.0001 par value, 5,000,000 shares authorized; none outstanding Common stock, $.001 par value; 200,000,000 shares authorized, 132,232,392 shares issued and outstanding as of June 30, 2012 and 130,882,392 issued and outstanding as of September 30, 2011 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes. 2 SINGLE TOUCH SYSTEMS, INC UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Nine Months Ended June 30, June 30, Revenue Wireless applications $ Operating Expenses Royalties and application costs Research and development Compensation expense (including stock based compensation of $290,528, $260,000, $290,528, and $3,447,279 *) Depreciation and amortization General and administrative (including stock based compensation of $0, $395,100, $90,022, and $811,529 *) Loss from operations ) Other Income (Expenses) Net (loss) on settlement of indebtedness - - - ) Interest expense ) Net (loss) before income taxes ) Provision for income taxes - - ) ) Net income (loss) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average shares outstanding * For the quarters ended June 30, 2012 and 2011 and for the nine months ended June 30, 2012 and 2011, respectively. See accompanying notes. 3 SINGLE TOUCH SYSTEMS, INC UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended June 30, Cash Flows from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation expense Amortization expense - software development costs Amortization expense - patents Amortization expense - discount of convertible debt - Stock based compensation Loss on settlement of debt (Increase) decrease in assets (Increase) decrease in accounts receivable ) ) (Increase) decrease in prepaid expenses (Increase) decrease in deposits and other assets ) Increase (decrease) in liabilities Increase (decrease) in accounts payable ) ) Increase (decrease) in accrued expenses Increase (decrease) in deferred revenue expenses - Increase (decrease) in accrued interest Net cash used in operating activities ) ) Cash Flows from Investing Activities Patents and patent applications costs ) ) Purchase of property and equipment ) ) Capitalized software development costs ) ) Payment on purchase of Anywhere software license ) - Net cash used in investing activities $ ) $ ) See accompanying notes. 4 SINGLE TOUCH SYSTEMS, INC UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS - Continued For the Nine Months Ended June 30, Cash Flows fromFinancing Activities Proceeds from issuance of common stock Proceeds from issuance of convertible debt - unrelated parties - Proceeds from issuance of convertible debt- related parties - Loan advances received from related parties - Fees paid pursuant to warrant settlement - ) Repayments on related party loans - ) Principal reduction onobligation on patent purchases ) ) Net cash provided by financing activities ) Net increase (decrease) in cash ) Beginning balance - cash Ending balance - cash $ $ Supplemental Information: Interest expense paid $ - $ Income taxes paid $ $ Non-cash investing and financing activities: For the nine-months ended June 30, 2012 During the nine months ended June 30, 2012, the Company received $2,000,000 through the issuance of convertible debt including common stock warrants to purchase 4,000,000 shares of the Company's common stock at $0.25 per share. The Company recognized discounts against the principal amounts due totaling $464,252 with an offsetting amount charged to equity. The discount is being amortized over the one-year term of the respective debt instrument. The discounts consist of the relative fair value of the warrants totaling $412,736 and the relative fair value of beneficial conversion features totaling $51,516. See accompanying notes. 5 During the nine months ended June 30, 2012, the Company agreed to modify the terms of warrants granted to a consultant under a new agreement replacing a prior June 2011 agreement to purchase 1,000,000 shares of the Company's common stock. Under the modified terms, the exercise price was reduced from $0.80 per share to $0.40 per share and the expiration date of the warrants was extended from June 14, 2014 to December 14, 2014.The Companyrecognized compensation expense during the period of $53,600 on the modification. During the nine months ended June 30, 2012, the Company was granted a perpetual license to utilize the Anywhere software. In consideration for the license, the Company agreed to pay $30,000 and issue 200,000 shares of its common stock. The license was valued at $76,000 (See Note 6). The $30,000 was paid April 2012. During the nine months ended June 30, 2012, the Company recognized stock-based compensation of $326,950 on the vesting of 4,000,000 options. During the nine months ended June 30, 2012, the Company charged amortization of a beneficial conversion feature on convertible debt due to a Director of $57,193 to equity. For the nine-months ended June 30, 2011 During the nine months ended June 30, 2011, the Company issued 944,316 sharesof its common stock through the cashless exercise of 1,050,000 warrants. During the nine months ended June 30, 2011, the Company issued 723,684 sharesof its common stock through a settlement with a former Note holder as to the number of shares he was entitled to in the original conversion of his note. The Company recognized a loss of $651,315 on the issuance of the 723,684 shares. During the nine months ended June 30, 2011, the Company issued 3,400,000 sharesof its common stock to two officers as compensation. The shares were valued at $2,960,000 and charged to operations as compensation expense. In June 2011, the Company issued 100,000 shares of its common stock to its legal counsel valued at $50,000, which was charged to operation. During the nine months ended June 30, 2011, the Company charged $575,857 to equity relating to the amortization of discounts on related party convertible debt. During the nine months ended June 30, 2011, the Company granted options toits officers, employees, and certain consultants to purchase 21,155,000 sharers of the Company's common stock. Of the options granted, 10,655,000 vested during the period and were valued at $1,248,808which were charged to operations. See accompanying notes. 6 Single Touch Systems, Inc. Notes to Condensed Consolidated Financial Statements June 30, 2012 (Unaudited) 1. Organization, History and Business Single Touch Systems, Inc. (“the Company”) was incorporated in Delaware on May 31, 2000, under its original name, Hosting Site Network, Inc.On May 12, 2008, the Company changed its name to Single Touch Systems, Inc. Basis of Presentation The accompanying unaudited condensed consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments) which, in the opinion of management, are necessary to present fairly the financial position of the Company as of June 30, 2012, and the results of its operations and cash flows for the three months and nine months ended June 30, 2012 and 2011. Certain information and footnote disclosures normally included in financial statements have been condensed or omitted pursuant to rules and regulations of the U.S. Securities and Exchange Commission (“the Commission”). The Company believes that the disclosures in the unaudited condensed consolidated financial statements are adequate to ensure the information presented is not misleading. However, the unaudited condensed consolidated financial statements included herein should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2011 filed with the Commission on December 30, 2011. The accompanying consolidated financial statements are prepared using the accrual method of accounting in accordance with accounting principles generally accepted in the United States of America. 2. Summary of Significant Accounting Policies Reclassification Certain reclassifications have been made to conform the 2011 amounts to the 2012 classifications for comparative purposes. Principles of Consolidation The accompanying consolidated financial statements include the accounts of Single Touch Systems, Inc. and its wholly- owned subsidiaries, Single Touch Interactive, Inc., and HSN, Inc. (an inactive company formed in New Jersey on August 21, 2001). Intercompany transactions and balances have been eliminated in consolidation. Revenue Recognition Revenue is derived on a per message/notification basis through the Company’s patented technologies and a modular, adaptable platform designed to create multi-channel messaging gateways for all types of connected devices. The Company also earns revenue for services, such as programming, licensure on a Software as a Service (“SaaS”) basis, and on a performance basis, such as when a client acquires a new customer through our platform. Revenue is recognized in accordance with Staff Accounting Bulletin (“SAB”) No. 101, “Revenue Recognition in Financial Statements,” as revised by SAB No. 104. As such, the Company recognizes revenue when persuasive evidence of an arrangement exists, title transfer has occurred, the price is fixed or readily determinable and collectability is probable. Sales are recorded net of sales discounts. Accounts Receivable Accounts receivable is reported at the customers’ outstanding balances, less any allowance for doubtful accounts.Interest is not accrued on overdue accounts receivable. Allowance for Doubtful Accounts An allowance for doubtful accounts on accounts receivable is charged to operations in amounts sufficient to maintain the allowance for uncollectible accounts at a level management believes is adequate to cover any probable losses.Management determines the adequacy of the allowance based on historical write-off percentages and information collected from individual customers.Accounts receivable are charged off against the allowance when collectability is determined to be permanently impaired. Property and Equipment Property and equipment are stated at cost.Major renewals and improvements are charged to the asset accounts while replacements, maintenance and repairs that do not improve or extend the lives of the respective assets are expensed.At the time property and equipment are retired or otherwise disposed of, the asset and related accumulated depreciation accounts are relieved of the applicable amounts.Gains or losses from retirements or sales are credited or charged to income. Depreciation is computed on the straight-line and accelerated methods for financial reporting and income tax reporting purposes based upon the following estimated useful lives: Software development 2- 3 years Equipment 5 years Computer hardware 5 years Office furniture 7 years 7 Long-Lived Assets The Company accounts for its long-lived assets in accordance with Accounting Standards Codification (“ASC”) Topic 360-10-05, “Accounting for the Impairment or Disposal of Long-Lived Assets.”ASC Topic 360-10-05 requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the historical cost carrying value of an asset may no longer be appropriate.The Company assesses recoverability of the carrying value of an asset by estimating the future net cash flows expected to result from the asset, including eventual disposition.If the future net cash flows are less than the carrying value of the asset, an impairment loss is recorded equal to the difference between the asset’s carrying value and fair value or disposable value.The Company determined that none of its long-term assets at June 30, 2012 were impaired. Prepaid Royalties The Company’s agreements with licensors and developers generally provide it with exclusive publishing rights and require it to make advance royalty payments that are recouped against royalties due to the licensor or developer based on product sales. Prepaid royalties are amortized on a software application-by-application basis, based on the greater of the proportion of current year sales to total current and estimated future sales or the contractual royalty rate based on actual net product sales. The Company continually evaluates the recoverability of prepaid royalties, and charges to operations the amount that management determines is probable that will not be recouped at the contractual royalty rate in the period in which such determination is made or at the time the Company determines that it will cancel a development project. Prepaid royalties are classified as current and non-current assets based upon estimated net product sales within the next year. Capitalized Software Development Costs The Company capitalizes internal software development costs subsequent to establishing technological feasibility of a software application. Capitalized software development costs represent the costs associated with the internal development of the Company’s software applications. Amortization of such costs is recorded on a software application-by-application basis, based on the greater of the proportion of current year sales to total of current and estimated future sales for the applications or the straight-line method over the remaining estimated useful life of the software application. The Company continually evaluates the recoverability of capitalized software costs and will charge to operations amounts that are deemed unrecoverable for projects it abandons. Issuances Involving Non-cash Consideration All issuances of the Company’s stock for non-cash consideration have been assigned a dollar amount equaling the market value of the shares issued on the date the shares were issued for such services and property. The non-cash consideration paid pertains to consulting services and the acquisition of a software license (See Note 6). Stock Based Compensation The Company accounts for stock-based compensation under ASC Topic 505-50, formerly Statement of Financial Accounting Standards (“SFAS”) No. 123R, "Share-Based Payment” and SFAS No. 148, "Accounting for Stock-Based Compensation - Transition and Disclosure - An amendment to SFAS No. 123.”These standards define a fair-value-based method of accounting for stock-based compensation. In accordance with SFAS Nos. 123R and 148, the cost of stock-based compensation is measured at the grant date based on the value of the award and is recognized over the vesting period. The value of the stock-based award is determined using the Binomial or Black-Scholes option-pricing models, whereby compensation cost is the excess of the fair value of the award as determined by the pricing model at the grant date or other measurement date over the amount that must be paid to acquire the stock. The resulting amount is charged to expense on the straight-line basis over the period in which the Company expects to receive the benefit, which is generally the vesting period. During the nine months ended June 30, 2012, the Company recognized stock-based compensation expense totaling $380,550, of which $326,950 was recognized through the vesting of 4,000,000 common stock options and $53,600 was recognized as compensation on the modification of 1,000,000 warrants granted to a consultant under a new agreement replacing a prior agreement (See Note 12). During the nine months ended June 30, 2011, the Company recognized stock-based compensation expense totaling $4,258,808 of which $2,700,000 was recognized on the issuance of 3,000,000 shares of its common stock to its executive chairman, $260,000 was recognized on the issuance of 400,000 shares of its common stock issued to its current President, $50,000 was recognized on the issuance of 100,000 shares of its common stock to its outside legal counsel and $1,248,808 through the granting of options to management, employees, and consultants to purchase 10,655,000 shares of the Company’s common stock. (See Note 12). Loss per Share The Company reports earnings (loss) per share in accordance with ASC Topic 260-10, "Earnings per Share." Basic earnings (loss) per share is computed by dividing income (loss) available to common shareholders by the weighted average number of common shares available. Diluted earnings (loss) per share is computed similar to basic earnings (loss) per share except that the denominator is increased to include the number of additional common shares that would have been outstanding if the potential common shares had been issued and if the additional common shares were dilutive. Diluted earnings (loss) per share has not been presented since the effect of the 8 assumed conversion of warrants and debt to purchase common shares would have an anti-dilutive effect. Potential common shares as of June 30, 2012 that have been excluded from the computation of diluted net loss per share amounted to55,874,449 shares and include 18,670,175 warrants, 32,980,000 options and $2,112,137of debt and accrued interest convertible into 4,224,274 shares of the Company’s common stock.Potential common shares as of June 30, 2011 that have been excluded from the computation of diluted net loss per share total 61,338,486 shares and include31,508,486 warrants and29,830,000 options. Cash and Cash Equivalents For purpose of the statements of cash flows, the Company considers cash and cash equivalents to include all stable, highly liquid investments with maturities of three months or less. Concentration of Credit Risk The Company primarily transacts its business with one financial institution. The amount on deposit in that one institution may from time to time exceed the federally-insured limit. Of the Company’s revenue earned during the three months ended June 30, 2012, approximately 99.6% was generated from contracts with ten customers covered under the Company’s master services agreement with AT&T. Of the Company’s revenue earned during the three months ended June 30, 2011, approximately 98.4% was generated from contracts with eight customers covered under the Company’s master services agreement with AT&T. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Convertible Debentures If the conversion features of conventional convertible debt provides for a rate of conversion that is below market value at issuance, this feature is characterized as a beneficial conversion feature (“BCF”).A BCF is recorded by the Company as a debt discount pursuant to ASC Topic 470-20 “Debt with Conversion and Other Options.” In those circumstances, the convertible debt is recorded net of the discount related to the BCF, and the Company amortizes the discount to interest expense or equity (if the debt is due to a related party), over the life of the debt using the effective interest method. Income Taxes The Company accounts for its income taxes under the provisions of ASC Topic 740, “Income Taxes.” The method of accounting for income taxes under ASC 740 is an asset and liability method. The asset and liability method requires the recognition of deferred tax liabilities and assets for the expected future tax consequences of temporary differences between tax bases and financial reporting bases of other assets and liabilities. Recent Accounting Pronouncements In December 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-12, “Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05.” This update defers the requirement to present items that are reclassified from accumulated other comprehensive income to net income in both the statement of income where net income is presented and the statement where other comprehensive income is presented. The Company does not expect the adoption of ASU 2011-12 to have a material impact on its consolidated financial statements. In December 2011, the FASB issued ASU No. 2011-11 “Balance Sheet: Disclosures about Offsetting Assets and Liabilities” (“ASU 2011-11”). This Update requires an entity to disclose information about offsetting and related arrangements to enable users of its financial statements to understand the effect of those arrangements on its financial position. The objective of this disclosure is to facilitate comparison between those entities that prepare their financial statements on the basis of U.S. GAAP and those entities that prepare their financial statements on the basis of IFRS. The amended guidance is effective for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods. The Company does not expect the adoption of ASU 2011-11 to have a material impact on its consolidated financial statements. In September 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-08, “Testing Goodwill for Impairment” (“ASU No. 2011-08”), which is intended to reduce the complexity and costs to test goodwill for impairment. The amendment allows an entity the option to make a qualitative evaluation about the likelihood of goodwill impairment to determine whether it is necessary to perform the two-step quantitative goodwill impairment test. An entity will no longer be required to calculate the fair value of a reporting unit unless the entity determines, based on its qualitative assessment, that it is more likely than not that 9 the fair value of the reporting unit is less than its carrying amount. ASU No. 2011-08 also expands upon the examples of events and circumstances that an entity should consider between annual impairment tests in determining whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. The amendment becomes effective for annual and interim goodwill impairment tests performed for the Company’s fiscal year ending September 30, 2013. Early adoption is permitted. The Company does not expect the adoption of ASU 2011-08 to have a material impact on its consolidated financial statements. The Company continually assesses any new accounting pronouncements to determine their applicability to the Company. Where it is determined that a new accounting pronouncement affects the Company’s financial reporting, the Company undertakes a study to determine the consequence of the change to its financial statements and assures that there are proper controls in place to ascertain that the Company’s financials properly reflect the change. 3. Accounts Receivable Accounts receivable at June 30, 2012 consist of the following: Due from customers $ Less allowance for bad debts ) Accounts receivable - trade $ 4. Property and Equipment The following is a summary of property and equipment at June 30, 2012: Computer hardware $ Equipment Office furniture Property and equipment, gross Less accumulated depreciation ) Property and equipment, net $ Depreciation expense for the three months ended June 30, 2012 and 2011 was $29,059 and $24,286, respectively. Depreciation expense for the nine months ended June 30, 2012 and 2011 was $82,574 and $70,823, respectively. 5. Capitalized Software Development Costs The following is a summary of capitalized software development costs at June 30, 2012: Balance – Oct 1, 2011 $ Additions Amortizations ) Charge offs - Balance – June 30, 2012 $ Amortization expense for the three months ended June 30, 2012 and 2011 was $118,244 and $109,959, respectively. Amortization expense for the nine months ended June 30, 2012 and 2011 was $319,498 and $295,285, respectively. Amortization expense for the remaining estimated lives of these costs are as follows: Period Ending June 30, $ $ 10 6. Intangible Assets Patents The following is a summary of capitalized patent costs at June 30, 2012: Patent costs $ Less accumulated amortization ) Patents $ Amortization charged to operations for the three months ended June 30, 2012 and 2011 totaled $32,231 and $31,121, respectively. Amortization charged to operations for the nine months ended June 30, 2012 and 2011 totaled $96,537 and $93,838, respectively. A schedule of amortization expense over the estimated life of the patents is as follows: Period Ending June 30, $ Thereafter $ In October 2011, the Company was issued US Patent 8,041,341 “System of providing information to a telephony subscriber.” The costs associated with this patents totaling $22,940 are included above and are being amortized over the patent’s estimated useful life of 7 years. Software license On March 30, 2012, the Company was granted a perpetual license to utilize the “Anywhere” software and related source code from Soap Box Mobile, Inc. (“Soapbox”). Under the terms of the underlying agreement, the Company issued 200,000 shares of its common stock to Soapbox and paid $30,000 in April 2012. All of the consideration paid was distributed to eight individuals comprising all of the common shareholders of Soapbox pursuant to instruction from Soapbox. The Company valued the license at $76,000, comprising of the fair value of the 200,000 shares on date of grant ($46,000) and the $30,000 of cash. The license, by its terms, has an indefinite life and is therefore not subject to amortization. The Company’s executive chairman owns a majority preferred interest in Soapbox and received no portion of the consideration paid. 7. Income Taxes As of June 30, 2012, the Company has a net operating loss carryover of approximately $38,250,000 available to offset future income for income tax reporting purposes, which will expire in various years through 2032, if not previously utilized. However, the Company’s ability to use the carryover net operating loss may be substantially limited or eliminated pursuant to Internal Revenue Code Section382. The Company adopted the provisions of ASC 740-10-50, formerly FIN 48, “Accounting for Uncertainty in Income Taxes.” The Company had no material unrecognized income tax assets or liabilities for the nine months ended June 30, 2012 or for the nine months ended June 30, 2011. The Company’s policy regarding interest and penalties on income tax is to expense those items as general and administrative expense but to identify them for tax purposes. During the nine months ended June 30, 2012 and 2011, there were no income tax or related interest and penalty items in the income statement or liability on the balance sheet. The Company files income tax returns in the U.S. federal jurisdiction and various state jurisdictions. The Company is no longer subject to U.S. federal or state income tax examination by tax authorities for years before 2007. The Company is not currently involved in any income tax examinations. The provisions for income tax expense for the nine months ended June 30, 2012 and 2011 are as follows: Current Federal $
